Exhibit 99.1 July 26, 2010 Analyst Contact: Andrew Ziola 918-588-7163 Media Contact: Brad Borror 918-588-7582 ONEOK Partners Announces Plans to Build Approximately $700 Million of Natural Gas Liquids Projects Investments Include $450-$550 Million for Bakken NGL Pipeline; Related Expansions of Mid-Continent Fractionator and Overland Pass Pipeline TULSA, Okla. – July 26, 2010 – ONEOK Partners, L.P. (NYSE: OKS) today announced plans to build approximately $595 million to $730 million of natural gas liquids (NGL) projects between now and 2013. The preliminary cost estimates for the new projects are: • $450 million to $550 million to build a 525- to 615-mile NGL pipeline that will transport unfractionated NGLs from the Bakken Shale in the Williston Basin in North Dakota to the partnership’s Overland Pass Pipeline, a 760-mile NGL pipeline extending from southern Wyoming to Conway, Kan.; • $35 million to $40 million for related capacity expansions for ONEOK Partners’ anticipated 50-percent interest in the Overland Pass Pipeline to transport the additional unfractionated NGL volumes from the new Bakken Pipeline; and • $110 million to $140 million to expand the partnership’s fractionation capacity at Bushton, Kan., by 60,000 barrels per day to accommodate the additional NGL volumes. In aggregate, these projects are expected to generate EBITDA (earnings before interest, taxes, depreciation and amortization) multiples of five to seven times. The incremental fee-based earnings from these projects are expected to increase distributable cash flow and value to unitholders. “As producers continue to aggressively develop NGL-rich natural gas production from crude oil-producing wells in the Bakken Shale and Three Forks formations, natural gas liquids takeaway capacity is required,” said Terry K. Spencer, ONEOK Partners chief operating officer. -more- ONEOK Partners Announces Plans to Build Approximately $700 Million of Natural Gas Liquids Projects Page 2 The proposed Bakken Pipeline will initially transport up to 60,000 barrels per day (bpd) of unfractionated NGL production from ONEOK Partners’ extensive natural gas gathering and processing assets in the Bakken Shale and from third-party natural gas processing plants south through western North Dakota and eastern Montana to Wyoming, where it will connect to the Overland Pass Pipeline near Cheyenne, Wyo.
